--------------------------------------------------------------------------------

EQUITY FINANCING AGREEMENT

EQUITY FINANCING AGREEMENT (this "Agreement"), dated as of February 12, 2008,
between PANTERA PETROLEUM INC., a Nevada corporation (the "Company"), and FTS
FINANCIAL INVESTMENTS LTD., a corporation organized under the laws of
Switzerland (the "Investor").

W I T N E S S E T H:

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor from time to
time as provided herein, and the Investor shall purchase from the Company,
shares of Common Stock for an aggregate purchase price up to $10,000,000 on a
private placement basis in an offshore transaction with a non-U.S. Person (as
that term is defined in Rule 902 of Regulation S under the Securities Act
(defined herein)) in reliance upon Regulation S and/or Section 4(2) of the
Securities Act.

NOW THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I – DEFINITIONS AND INTERPRETATION

SECTION 1.01. DEFINITIONS AND INTERPRETATION.

(a) Certain Definitions. For purposes of this Agreement, capitalized terms used
herein and not otherwise defined shall have the following respective meanings:

"Affiliate" of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first-mentioned Person. The term "control" (including
the terms "controlling," "controlled by" and "under common control with") means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

"Bloomberg Financial" shall mean Bloomberg Financial Markets or an equivalent
reliable reporting service acceptable to and hereafter designated by the
Investor.

"Capital Stock" means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of corporate
stock, including each class of common stock and preferred stock, of such Person.

"Closing" shall have the meaning set forth in Section 2.02(a) .

"Closing Date" shall mean the date on which the Closing occurs.

--------------------------------------------------------------------------------

- 2 -

"Commission" means the United States Securities and Exchange Commission.

"Commitment Period" shall mean the period expiring on the earliest to occur of
(x) the date on which the Investor shall have purchased Draw Down Shares
pursuant to this Agreement for an aggregate purchase price of $10,000,000, (y)
the date this Agreement is terminated pursuant to Article VII and (z) the date
occurring twenty-four (24) months from the date hereof.

"Common Stock" shall mean the Company's Common Stock, $0.001 par value per
share.

"Common Shares" shall mean shares of the Company's Common Stock issued or
issuable pursuant to this Agreement.

"Draw Down" shall mean each occasion the Company elects to exercise its right to
deliver a Draw Down Notice requiring the Investor to purchase the Common Shares
as specified in such Draw Down Notice, subject to the terms and conditions of
this Agreement.

"Draw Down Cancellation" shall have the meaning set forth in Section 6.04(a) .
"Draw Down Cancellation Date" shall have the meaning set forth in Section
6.04(a) . "Draw Down Cancellation Notice" shall have the meaning set forth in
Section 6.04(a) .

"Draw Down Date" shall mean any Trading Day during the Commitment Period that a
Draw Down Notice to sell Common Stock to the Investor is deemed delivered
pursuant to Section 2.03(b) hereof.

"Draw Down Notice" shall mean a written notice to the Investor delivered in
accordance with this Agreement in the form attached hereto as Exhibit A setting
forth the Investment Amount that the Company intends to sell to the Investor
pursuant to such Draw Down and the Floor Price applicable to such Draw Down.

"Draw Down Shares" shall mean all shares of Common Stock issued or issuable
pursuant to a Draw Down that has occurred or may occur in accordance with the
terms and conditions of this Agreement.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Governmental Authority" means any federal or state government or political
subdivision thereof and any agency or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

"Investment Amount" shall mean the aggregate dollar amount (within the range
specified in Section 2.03) of any Draw Down Shares to be purchased by the
Investor with respect to any Draw Down effected by the Company in accordance
with Section 2.03 hereof.

"Material Adverse Effect" has the meaning set forth in Section 3.01.

--------------------------------------------------------------------------------

- 3 -

"Maximum Share Amount" shall mean all the maximum number of Draw Down Shares
that could be issued under this Agreement plus all shares issuable upon exercise
of all Warrants that could be issued under this Agreement.

"Minimum Draw Down Amount" shall mean $200,000.

"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, joint stock company, Governmental
Authority or other entity of any kind.

"Principal Market" shall mean the Nasdaq National Market, the American Stock
Exchange, the New York Stock Exchange or the OTC Bulletin Board, whichever is at
the time the principal trading exchange or market for the Common Stock.

"SEC Reports" means the Company's Annual Report on Form 10-KSB for the year
ended May 31, 2007 and the Company's Quarterly Reports on Form 10-QSB for the
quarters ended August 31, 2007 and April November 30, 2007.

"Securities Act" means the Securities Act of 1933, as amended.

"Trading Day" shall mean any day during which the Principal Market shall be open
for trading.

(b) Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

(c) Currency. All references to currency referred to in this Agreement are in
United States Dollars, unless expressly stated otherwise.

ARTICLE II – SALE AND PURCHASE OF COMMON STOCK

SECTION 2.01. INVESTMENTS.

(a) Purchase and Sale of Common Stock. Subject to the terms and conditions of
this Agreement, the Company, at its sole and exclusive option, may issue and
sell to the Investor, and the Investor agrees to irrevocably purchase from the
Company shares of the Company's Common Stock at a price of $1.00 per share,
based on such number of Draw Downs (subject to the Maximum Draw Down Amount and
the Minimum Draw Down Amount) as the Company, in its sole discretion, shall
choose to deliver during the Commitment Period until the aggregate Investment
Amount with respect to Common Shares purchased under this Agreement equals
$10,000,000 or this Agreement is otherwise terminated.

(b) Draw Downs. Upon the terms and subject to the conditions set forth herein,
on any Trading Day as provided in Section 2.03(b) hereof during the Commitment
Period on which the conditions set forth in Section 6.02 and 6.03 hereof have
been satisfied, the Company may exercise a Draw Down by the delivery of a Draw
Down Notice, executed by the President, Chairman or Chief Financial Officer of
the Company, to the Investor.

--------------------------------------------------------------------------------

- 4 -

(c) Warrants: For each Draw Down Share that the Investor is obligated to
purchase, the Company will issue one non-transferable common share purchase
warrant (each, a “Warrant”), in the form of Schedule A attached hereto, with
each Warrant permitting the purchase of one Common Share (each, a “Warrant
Share”), for a period of three years following the issuance of such Warrants at
the following exercise price:

(i) $1.50 per Warrant Share up to the date which is one year from the issuance
of such Warrant;

(ii) $2.00 per Warrant Share from the date which is one year and a day from the
issuance of such Warrant up to the date which is two years from the issuance of
such Warrant; and

(iii) $2.50 per Warrant Share from the date which is two years and a day from
the issuance of such Warrant up to the date which is three years from the
issuance of such Warrant.

SECTION 2.02. EFFECTIVENESS.

The effectiveness of this Agreement (the "Closing") shall be deemed to take
place concurrently with the execution and delivery of this Agreement by the
parties hereto and the delivery of the following transaction documents (the
“Transaction Documents”): (i) the Company shall deliver to the Investor a
certificate executed by the Secretary of the Company, signing in such capacity,
dated the date of the Closing (A) certifying that attached thereto are true and
complete copies of the resolutions duly adopted by the Board of Directors of the
Company authorizing the execution and delivery of the Agreement and the
consummation of the transactions contemplated thereby (including, without
limitation, the reservation and issuance of the Common Stock pursuant to this
Agreement), which authorization shall be in full force and effect on and as of
the date of such certificate and (B) certifying and attesting to the office,
incumbency, due authority and specimen signatures of each Person who executed
the Agreement for or on behalf of the Company; (ii) the Company shall deliver to
the Investor a certificate executed by the President, the Chairman or the Chief
Financial Officer of the Company, signing in such capacity, dated the date of
the Closing, confirming the accuracy of the representations and warranties of
the Company contained in this Agreement; (iii) Clark Wilson LLP, counsel to the
Company, shall deliver to the Investor an opinion, dated the date of each
issuance of Draw Down Shares, as and when applicable, that all corporate steps
with regard to the valid issuance of such Draw Down Shares have been taken and
that such Draw Down Shares were issued pursuant to an exemption from the
registration requirements under the Securities Act; and (iv) the Investor shall
deliver to the Company a Certificate of Non-U.S. Shareholder (the “Regulation S
Certificate”), in the form of Schedule B attached hereto.

SECTION 2.03. MECHANICS OF DRAW DOWNS.

(a) Draw Down Notice. On any Trading Day during the Commitment Period, the
Company may deliver a Draw Down Notice to the Investor, subject to the
satisfaction of the conditions set forth in Sections 6.02 and 6.03; provided,
however, the Investment Amount for each Draw Down as designated by the Company
in the applicable Draw Down Notice shall be not less than the Minimum Draw Down
Amount (as determined as of the applicable Draw Down Date).

--------------------------------------------------------------------------------

- 5 -

(b) Delivery of Draw Down Notice. A Draw Down Notice shall be deemed delivered
on (i) the Trading Day that it is received by facsimile or otherwise by the
Investor if received prior to 12:00 noon, New York City time such Trading Day,
or (ii) in the event it is received by facsimile or otherwise subsequent to
12:00 noon, New York City time, on a Trading Day, the immediately succeeding
Trading Day. No Draw Down Notice may be delivered other than on a Trading Day
during the Commitment Period.

(c) Delivery of Investment Amount. For every Draw Down Notice that is not a Draw
Down Cancellation, the Investor shall deliver the required Investment Amount to
the Company in accordance with the wire instructions to be provided by the
Company from time to time within ten (10) days of delivery of the Draw Down
Notice in accordance with Section 2.03(b) hereof.

SECTION 2.04. SHARE ISSUANCE.

Subject to the provisions of Section 6.04 hereof, the Company shall, unless
otherwise instructed by the Investor, cause the Transfer Agent to issue shares
of Common Stock to the Investor representing the Draw Down Shares to be
purchased by the Investor with respect to the Draw Down Notice within 14
business days after receipt of funds from the Investor to an account designated
by the Company. In addition, before such issuance representing the Draw Down
Shares, each of the Company and the Investor shall deliver all documents,
instruments and writings required to be delivered by either of them pursuant to
this Agreement in order to implement and effect the transactions contemplated
herein. The Investor acknowledges that the Draw Down Shares acquired from the
Company bear a restrictive legend, and they constitute "restricted securities"
within the meaning of the Securities Act and the Investor agrees it will
transfer the Draw Down Shares pursuant to the manner set forth in Section 5.02
hereof.

ARTICLE III – REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As a material inducement to the Investor to enter into this Agreement, the
Company hereby represents and warrants to the Investor that on and as of the
date hereof:

SECTION 3.01. ORGANIZATION AND STANDING.

The Company and each of its subsidiaries is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority necessary for
it to own its properties and assets and to carry on its business as it is now
being conducted (and, to the extent described therein, as described in the SEC
Reports). The Company and each of its subsidiaries is duly qualified to transact
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or the nature of its businesses makes such
qualification necessary, except where the failure to so qualify or be in good
standing would not have a material adverse effect on the business, assets,
operations, properties, condition (financial or otherwise) or prospects of the
Company and its subsidiaries, taken as a whole, or any adverse effect on the
Company's ability to consummate the transactions contemplated by, or to execute,
deliver and perform its obligations under, each of the Transaction Documents (a
"Material Adverse Effect").

SECTION 3.02. SECURITIES OF THE COMPANY.

--------------------------------------------------------------------------------

- 6 -

The authorized Capital Stock of the Company consists of 1,200,000,000 shares of
common stock, par value $0.001, and as of January 23, 2008, there were
116,934,544 shares of our common stock issued and outstanding, held by
stockholders of record. Except as set out in the SEC Reports, the Company has no
other authorized, issued or outstanding equity securities or securities
containing any equity features, or any other securities convertible into,
exchangeable for or entitling any person to otherwise acquire any other
securities of the Company containing any equity features. The Company has no
stock option, incentive or similar plan. All of the outstanding shares of
Capital Stock of the Company have been duly and validly authorized and issued,
and are fully paid and non-assessable. The Common Shares have been duly and
validly authorized and have been duly reserved, and will remain available for
issuance, pursuant to this Agreement. When issued against payment therefor as
provided in this Agreement, the Common Shares will be validly issued, fully paid
and non-assessable, free and clear of all preemptive rights, claims, liens,
charges, encumbrances and security interests of any nature whatsoever. Except as
set forth in this Section 3.02 or the SEC Reports, there are no outstanding
options, warrants, conversion rights, subscription rights, preemptive rights,
rights of first refusal or other rights or agreements of any nature outstanding
to subscribe for or to purchase any shares of Common Stock of the Company or any
other securities of the Company of any kind binding on the Company. The issuance
of the Common Shares pursuant to this Agreement is not subject to any preemptive
rights, rights of first refusal or other similar limitation. Except as otherwise
required by law, there are no restrictions upon the voting or transfer of any
shares of the Company's Common Stock pursuant to the Company's Certificate of
Incorporation or bylaws. Except as provided herein or in the other Transaction
Documents, there are no agreements or other obligations (contingent or
otherwise) that may require the Company to repurchase or otherwise acquire any
shares of its Common Stock.

SECTION 3.03. AUTHORIZATION; ENFORCEABILITY.

The Company has the corporate power and authority to execute, deliver and
perform the terms and provisions of this Agreement to be executed, delivered or
performed by it and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of this Agreement. No other corporate
proceeding on the part of the Company is necessary, and no consent of any
shareholder of the Company is required, for the valid execution and delivery by
the Company of this Agreement. The Company has duly executed and delivered, or
concurrently herewith is executing and delivering, this Agreement. Assuming the
due execution of this Agreement by the Investor, this Agreement constitutes the
valid and binding obligations of the Company, enforceable against the Company in
accordance with each of their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

SECTION 3.04. NO VIOLATION; CONSENTS.

(a) Execution and Delivery. The execution, delivery and performance by the
Company of this Agreement does not and will not (i) contravene the applicable
provisions of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or Governmental Authority to or by which the
Company or any of its subsidiaries or any of its respective property or assets
is bound, (ii) violate, result in a breach of or constitute (with due notice or
lapse of time or both) a default or give rise to an event of acceleration under
any contract, lease, loan or credit

--------------------------------------------------------------------------------

- 7 -

agreement, mortgage, security agreement, trust indenture or other agreement or
instrument to which the Company is a party or by which it or any of its
subsidiaries is bound or to which any of its respective properties or assets is
subject, nor result in the creation or imposition of any lien, security
interest, charge or encumbrance of any kind upon any of the properties, assets
or Capital Stock of the Company or any of its subsidiaries, or (iii) violate any
provision of the organizational and other governing documents of the Company or
any of its subsidiaries.

(b) Consents. No consent, approval, authorization or order of, or filing or
registration with, any court or Governmental Authority or other Person is
required to be obtained or made by the Company for the execution, delivery and
performance of this Agreement.

SECTION 3.05. SECURITIES ACT REPRESENTATIONS.

Assuming the accuracy of the Investor's representations pursuant to Section 4.02
hereof, the sale of the Common Shares hereunder will be exempt from the
registration requirements of the Securities Act. Neither the Company, nor any of
its Affiliates, or, to its knowledge, any Person acting on its or their behalf
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of the Common Shares hereunder. Neither the Company, nor any of
its Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security other than pursuant to this Agreement under circumstances that
would require registration under the Securities Act of the Common Shares to be
issued under this Agreement. The Company has not provided the Investor with any
material non-public information that, according to applicable law, rule or
regulation, should have been disclosed publicly by the Company prior to engaging
in this Agreement but that has not been so disclosed.

SECTION 3.06. NO DEFAULT.

The Company is not, and immediately after the consummation of the transactions
contemplated hereby to be performed by the Company will not be, in default of
(whether upon the passage of time, the giving of notice or both) its
organizational and other governing documents, or any provision of any security
issued by the Company, or of any agreement, instrument or other undertaking to
which the Company is a party or by which it or any of its property or assets is
bound, or the applicable provisions of any law, statute, rule, regulation,
order, writ, injunction, judgment or decree of any court or Governmental
Authority to or by which the Company or any of its property or assets is bound,
which default or violation, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.07. NO BROKERS.

No broker, finder, agent or similar intermediary is entitled to any broker's,
finder's, placement or similar fee or other commission in connection with the
transactions contemplated hereby based on any agreement, arrangement or
understanding with the Company.

--------------------------------------------------------------------------------

- 8 -

SECTION 3.08. SEC REPORTS; FINANCIAL CONDITION; NO ADVERSE CHANGES.

(a) Financial Statements. The audited consolidated financial statements of the
Company and the related notes thereto as of May 31, 2007, reported on by Amisano
Hanson LLP, independent auditors, contained in the SEC Reports, present fairly
the consolidated financial position, results of operations and cash flows of the
Company at such date and for the periods set forth therein . The unaudited
consolidated financial statements of the Company and related notes thereto as of
November 30, 2007 (such audited and unaudited financial statements,
collectively, the "Financial Statements") contained in the SEC Reports present
fairly the consolidated financial position, results of operations and cash flows
of the Company at such date and for the periods set forth therein. The Financial
Statements, including the related schedules and notes thereto, have been
prepared in accordance with generally accepted accounting principles in the
United States as in effect on the date of filing of such documents with the
Commission, applied on a consistent basis (except for changes concurred in by
the Company's independent public auditors) unless otherwise expressly stated
therein. Except as disclosed in the SEC Reports, during the period from November
30, 2007 to and including the date hereof, there has been no sale, transfer or
other disposition by the Company of any material part of the business, property
or securities of the Company and no purchase or other acquisition of any
business, property or securities by the Company material in relation to the
financial condition of the Company.

(b) Liabilities. Except as are fully reflected or reserved against in the
Financial Statements and the notes thereto, there are no liabilities or
obligations with respect to the Company or any of its subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) that, either individually or in the aggregate, after taking into
account (a) the maximum reasonable amount of any liability that may arise on
account of any litigation or any other contingent liability or obligation (other
than amounts that would be remote), (b) the earliest reasonable time at which
any such liability or obligation may become due and (c) any reasonably expected
insurance recovery with respect thereto, could reasonably be expected to have a
Material Adverse Effect.

(c) Litigation. Since November 30, 2007, except as set forth in the SEC Reports,
there has been no development or event, nor any prospective development or event
known to the Company or any of its subsidiaries, or any litigation, proceeding
or other action seeking an injunction or other restraining order, damages or
other relief from a court or administrative agency of competent jurisdiction
pending, threatened or, to the knowledge of the Company, contemplated, or any
action of any Governmental Authority, that has had or could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.09. SUBSIDIARIES.

As of the date hereof, the Company has no subsidiaries other than those set
forth in the SEC Reports or those that conduct no active business.

SECTION 3.10. NO INTEGRATED OFFERING.

Neither the Company, nor any of its Affiliates, nor to its knowledge any Person
acting on its or their behalf, has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
offer and sale of the Common Stock hereunder.

--------------------------------------------------------------------------------

- 9 -

SECTION 3.11. NO LITIGATION.

Except as disclosed in the SEC Reports, no litigation or claim (including those
for unpaid taxes), or environmental proceeding against the Company or any of its
subsidiaries is pending, threatened or, to the Company's best knowledge,
contemplated that, if determined adversely, would (after taking into
consideration any reasonably expected insurance recovery with respect thereto)
have a Material Adverse Effect on the Company.

SECTION 3.12. ENVIRONMENTAL MATTERS.

The Company’s knowledge, the Company and each of its subsidiaries is in
compliance in all material respects with all applicable state and federal
environmental laws, and no event or condition has occurred that may interfere in
any material respect with the compliance by the Company or any of its
subsidiaries with any environmental law or that may give rise to any liability
under any environmental law that, individually or in the aggregate, would have a
Material Adverse Effect.

SECTION 3.13. INTELLECTUAL PROPERTY.

The Company (and/or its subsidiaries) owns or has licenses to use certain
patents, copyrights and trademarks ("intellectual property") associated with its
business. The Company and its subsidiaries have all intellectual property rights
that are needed to conduct the business of the Company and its subsidiaries as
it is now being conducted as disclosed in the SEC Reports. To the Company's
knowledge, the intellectual property rights that the Company (and/or its
subsidiaries) owns are valid and enforceable. To the Company's knowledge, the
use of such intellectual property by the Company (and/or its subsidiaries') does
not infringe upon or conflict with any right of any third party, and, except as
disclosed in the SEC Reports neither the Company nor any of its subsidiaries has
received notice, written or otherwise, of any such infringement or conflict
other than with respect to alleged infringements or conflicts that, individually
or in the aggregate, if determined adversely to the Company would not have a
Material Adverse Effect. Except as set forth in the SEC Reports, the Company has
no knowledge of any infringement of its (and/or its subsidiaries) intellectual
property by any third party.

SECTION 3.14. RELATED PARTY TRANSACTIONS.

Except as disclosed in the SEC Reports and except for such transactions for
which disclosure pursuant to Regulation S-K would not be required in an annual
report on Form 10-K or otherwise, none of the officers, directors, employees or
5% or greater shareholders of the Company is presently a party to any
transaction with the Company or any of its subsidiaries (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or the advances of money or
otherwise requiring payments to or from any such officer, director, employee or
shareholder or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any such officer, director, employee or
shareholder has a substantial interest or is an officer, director, trustee or
partner.

--------------------------------------------------------------------------------

- 10 -

SECTION 3.15. PERMITS.

To the Company’s knowledge, the Company and each of its subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the "Company Permits"), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits except for such Company
Permits the failure of which to possess, or the cancellation or suspension of
which, would not, individually or in the aggregate, have a Material Adverse
Effect. To the Company’s knowledge, neither the Company nor any of its
subsidiaries is in material conflict with, or in material default or material
violation of, any of the Company Permits.

SECTION 3.16. INTERNAL ACCOUNTING CONTROLS.

The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements inconformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

SECTION 3.17. TAX RETURNS.

The Company has filed or caused to be filed all Federal tax returns and all
material state and local tax returns required to have been filed by it and has
paid or caused to be paid all taxes shown to be due and payable by it on such
returns or on any assessments received by it, except any such tax, the validity
or amount of which is being contested in good faith by appropriate proceedings
and as to which the Company has set aside on its books adequate reserves with
respect thereto in accordance with generally accepted accounting principles.
Neither the Company nor its subsidiaries has received any tax assessment, notice
of audit, notice of proposed adjustment or deficiency notice from any taxing
authority.

SECTION 3.18. DISCLOSURE.

The representations and warranties of the Company in this Agreement and the
statements contained in the SEC Reports (at the time they were filed with the
SEC and, except as modified by subsequent SEC Reports) and the schedules,
certificates and exhibits furnished to the Investor by or on behalf of the
Company in connection herewith did not and do not contain any untrue statement
of a material fact and do not omit to state any material fact necessary to make
the statements herein or therein not misleading. The SEC Reports contain all
material information concerning the Company required to be set forth therein,
and no event or circumstance has occurred or exists since November 30, 2007,
that would require the Company to disclose such event or circumstance in order
to make the statements in the SEC Reports not misleading as of the date of the
Closing that has not been so disclosed. The Company hereby acknowledges that the
Investor is and will be relying on the SEC Reports and the Company's
representations, warranties and covenants contained herein in making an
investment decision with respect to the

--------------------------------------------------------------------------------

- 11 -

Common Shares and will be relying thereon (together with future reports filed
with the Commission) in connection with any transfer of Common Shares.

ARTICLE IV – REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE INVESTOR

The Investor hereby acknowledges, represents, warrants and covenants, to the
Company as follows:

SECTION 4.01. AUTHORIZATION; ENFORCEABILITY; NO VIOLATIONS.

(a) The Investor is duly organized, validly existing and in good standing under
the laws of its jurisdiction, has all requisite power and authority to execute,
deliver and perform the terms and provisions of this Agreement and has taken all
necessary action to authorize the execution, delivery and performance by it of
this Agreement and to consummate the transactions contemplated hereby and
thereby to be performed by it.

(b) The execution, delivery and performance by the Investor of this Agreement
and the consummation by the Investor of the transactions contemplated hereby and
thereby to be performed by it do not and will not violate any provision of (i)
the Investor's organizational documents or (ii) any law, statute, rule,
regulation, order, writ, injunction, judgment or decree to which the Investor is
subject. The Investor has duly executed and delivered this Agreement. Assuming
the due execution hereof and thereof by the Company, this Agreement constitutes
the legal, valid and binding obligation of the Investor, enforceable against the
Investor in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

SECTION 4.02. SECURITIES ACT REPRESENTATIONS; LEGENDS.

(a) The Investor understands that: (i) the offering and sale of the Common
Shares to be issued and sold hereunder is intended to be exempt from the
registration requirements of the Securities Act; (ii) the initial offer and sale
of the Common Shares issuable hereunder has not been registered under the
Securities Act or any other applicable securities laws and such securities may
be resold only if registered under the Securities Act and any other applicable
securities laws or if an exemption from such registration requirements is
available; and (iii) the Company not is required to register any resale of the
Common Shares under the Securities Act and any other applicable securities laws.

(b) The Investor represents that the Common Shares to be acquired by the
Investor pursuant to this Agreement are being acquired for its own account and
not with a view to, or for sale in connection with, any distribution thereof in
violation of the Securities Act or any other securities laws that may be
applicable.

(c) The Investor represents that the Investor is not an affiliate (as such term
is defined in the Securities Act) of the Company.

--------------------------------------------------------------------------------

- 12 -

(d) The Investor represents that the Investor (i) is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D under the Securities Act,
(ii) has sufficient knowledge and experience in financial and business matters
so as to be capable of evaluating the merits and risks of its investment in the
Common Stock and is capable of bearing the economic risks of such investment,
including a complete loss of its investment in the Common Shares; (ii) believes
that its investment in the Common Shares is suitable for it based upon its
objectives and financial needs, and the Investor has adequate means for
providing for its current financial needs and business contingencies and has no
present need for liquidity of investment with respect to the Common Shares;
(iii) has no present plan, intention or understanding and has made no
arrangement to sell the Common Shares at any predetermined time or for any
predetermined price; (iv) has not purchased, sold or entered into any put
option, short position or similar arrangement with respect to the Common Shares,
and will not, for the term of this Agreement purchase, sell or enter into any
such put option, short position or similar arrangement in any manner that
violates the provisions of the Securities Act or the Exchange Act.

(e) The Investor acknowledges that no oral or written statements or
representations have been made to the Investor by or on behalf of the Company in
connection with the offering and sale of the Common Shares hereunder other than
those set forth in the SEC Reports, or as set forth herein, and the Investor
represents that it is not subscribing for the Common Shares as a result of, or
in response to, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting.

(f) The Investor acknowledges that the Securities Act restricts the
transferability of securities, such as the Common Shares, issued in an offshore
transaction with a non-U.S. Person (as that term is defined in Rule 902 of
Regulation S under the Securities Act) in reliance upon Regulation S and/or
Section 4(2) of the Securities Act, and that, unless sold pursuant to the manner
set forth in Section 5.02 hereof, the transfer of such Common Shares is
restricted.

(g) The Investor has been furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Common Shares which have been requested by the Investor. The
Investor has been afforded the opportunity to ask questions of the Company. The
Investor understands that its investment in the Common Shares involves a
significant degree of risk.

SECTION 4.03. NO BROKERS.

No broker, finder, agent or similar intermediary is entitled to any broker's,
finder's, placement or similar fee or other commission in connection with the
transactions contemplated hereby based on any agreement, arrangement or
understanding with the Investor.

SECTION 4.04. NO INFLUENCE ON BUSINESS.

The Investor (whether in its capacity as holder of the Common Stock or
otherwise) covenants and agrees with the Company that it will not: (a) in any
manner exercise or attempt to exercise a controlling influence over the
management or policies of the Company or attempt to influence the business
activities or decisions of the Company; (b) propose a director or slate of
directors to serve on the board of directors of the Company; (c) have or seek to
have a representative of the Investor be appointed to serve as a director of the
Company or participate as an observer at

--------------------------------------------------------------------------------

- 13 -

meetings of the board of directors (or committees thereof) or have or seek to
have any employee or representative of the Investor serve as an officer, agent
or employee of the Company; (d) attempt to influence the dividend policies or
practices of the Company; (e) solicit or participate in soliciting proxies with
respect to any matter presented to the shareholders of the Company; (f) dispose
or threaten to dispose of the Common Shares to any third party in any manner as
a condition to specific action or non-action by the Company; or (g) enter into
any joint venture, enterprise or undertaking of any kind with the Company.

SECTION 4.05. OWNERSHIP OF COMMON STOCK.

As of the date of this Agreement, the Investor and its affiliates beneficially
own in aggregate no shares of Common Stock.

ARTICLE V – COVENANTS

SECTION 5.01. EXEMPTION FROM REGISTRATION; LIMITATION ON ISSUANCE OF SECURITIES.

The Company will not make any offer to sell, solicit any offer to buy, agree to
sell or sell any security or right to acquire any security, except at such time
and in such manner so as not to cause the loss of any of the exemptions for the
offer and sale of the Common Shares from the registration requirements under the
Securities Act or under the securities or "blue sky" laws of any jurisdiction in
which such offer, sale or issuance is made.

SECTION 5.02. TRANSFER RESTRICTIONS.

The Investor acknowledges that any proposed offer, sale, pledge or other
transfer of Common Shares prior to the date that is two (2) years from the date
of issuance (or such other date as may be required pursuant to Rule 144 under
the Securities Act (or similar successor provision) as in effect from time to
time), in the absence of registration under the Securities Act, is limited.
Accordingly, prior to such passage of time or such registration, the Common
Shares may be offered, sold, pledged or otherwise transferred only (i) to the
Company, (ii) in an offshore transaction in accordance with Rule 904 under the
Securities Act, (iii) pursuant to any other exemption from registration provided
by the Securities Act, (iv) pursuant to Rule 144 under the Securities Act or (v)
pursuant to an effective registration statement under the Securities Act; in the
case of any transfer pursuant to clause (ii), (iii) or (iv), the Company shall
be entitled to receive an opinion of the selling Investor's counsel, in form and
substance reasonably satisfactory to the Company, to the effect that
registration is not required in connection with such disposition.

SECTION 5.03. RULES 144; CURRENT INFORMATION.

For the duration of the Commitment Period, the Company will (i) cause its Common
Stock to continue to be registered under Section 12 of the Exchange Act, file
all reports required to be filed by it under the Securities Act and the Exchange
Act and will take such further actions as the Investor may reasonably request,
all to the extent required from time to time to enable the Investor to sell
Common Shares without registration under the Securities Act pursuant to the safe
harbors and exemptions provided by Rule 144 under the Securities Act (to the
extent applicable), as such Rule may be amended from time to time, or any
similar rule or regulation hereafter

--------------------------------------------------------------------------------

- 14 -

adopted by the Commission, and (ii) furnish the Investor with all reports, proxy
statements and registration statements that the Company files with the
Commission or distributes to its security holders pursuant to the Securities Act
and the Exchange Act at the times of such filings and distributions (unless such
documents are available electronically from the Commission or elsewhere without
charge and within a period reasonably contemporaneous with the filing thereof
with the Commission, in which case such documents need not be provided to the
Investor). Upon the request of the Investor, the Company will deliver to the
Investor a written statement as to whether it has complied with the foregoing
requirements.

SECTION 5.04. RESERVATION OF COMMON SHARES.

The Company shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued shares of Common Stock or its issued
shares of Common Stock held in its treasury, or both, sufficient shares of
Common Stock to provide for the issuance of the Common Shares in an amount equal
to the Maximum Share Amount less the number of Common Shares previously issued
hereunder.

SECTION 5.05. STOCK LISTING.

The Company shall have the Common Shares in an amount equal to the Maximum Share
Amount approved for quotation or listing, prior to issuance, upon the Principal
Market upon which the Common Stock is listed or traded at the time of issuance
of such Common Shares and shall use commercially reasonable efforts to maintain
such listing.

SECTION 5.06. REPORTING STATUS.

The Company's Common Stock is registered under Section 12(g) of the Exchange
Act. For a period of twelve (12) months after the end of the Commitment Period,
the Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.

SECTION 5.07. DISCLOSURE OF MATERIAL INFORMATION.

In the event that the Company comes into possession of any material non-public
information, the Company shall make full and complete public disclosure at such
times and by such means as are required by applicable securities laws (including
all common law formulations thereof).

SECTION 5.08. ISSUANCE OF DRAW DOWN SHARES.

The sale and issuance of the Draw Down Shares shall be made in accordance with
the provisions and requirements of Regulation S and/or Section 4(2) of the
Securities Act and any applicable state law.

--------------------------------------------------------------------------------

- 15 -

ARTICLE VI – CONDITIONS TO DELIVERY OF DRAW DOWN
NOTICES AND CONDITIONS TO SETTLEMENT

SECTION 6.01. CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO ISSUE AND
SELL COMMON STOCK.

The obligation hereunder of the Company to issue and sell the Draw Down Shares
to the Investor incident to each Draw Down Notice is subject to the
satisfaction, on or before any issuance of Draw Down Shares, of each of the
conditions set forth below.

(a) Accuracy of the Investor's Representation and Warranties. The
representations and warranties of the Investor contained in this Agreement and
in the Regulation S Certificate shall be true and correct in all material
respects as of the date when made and as of the date of each such issuance of
the Draw Down Shares as though made at each such time (except for
representations and warranties specifically made as of a particular date which
shall be true and correct in all material respects as of the date when made).

(b) Performance by the Investor. The Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to such issuance of the Draw Down Shares.

SECTION 6.02. CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO DELIVER A DRAW
DOWN NOTICE.

The right of the Company to deliver a Draw Down Notice hereunder is subject to
the satisfaction, on the date of delivery of such Draw Down Notice, of each of
the following conditions:

(a) Accuracy of the Company's Representations and Warranties. The
representations and warranties of the Company shall be true and correct in all
material respects as of the date when made and as of the applicable Draw Down
Date as though made at such time (except for representations and warranties
specifically made as of a particular date which shall be true and correct in all
material respects as of the date when made).

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to such date, nor shall there have occurred an Event of
Default under this Agreement.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby that
prohibits or directly and adversely affects any of the transactions contemplated
by this Agreement, and no proceeding shall have been commenced that may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement.

--------------------------------------------------------------------------------

- 16 -

(d) No Suspension of Trading In or Delisting of Common Stock. The trading of the
Common Stock (including without limitation the Draw Down Shares) shall not have
been suspended by the Commission, the Principal Market or the FINRA and the
Common Stock (including without limitation the Draw Down Shares) shall have been
approved for listing or quotation on and shall not have been delisted from the
Principal Market.

SECTION 6.03. DOCUMENTS REQUIRED TO BE DELIVERED ON EACH DRAW DOWN DATE OR IN
RESPECT OF THE ISSUANCE OF ANY DRAW DOWN SHARES.

(a) The Investor's obligation to purchase Common Shares pursuant to a Draw Down
hereunder shall additionally be conditioned upon the delivery to the Investor on
or before the Draw Down Date of a certificate in form and substance satisfactory
to the Investor, executed by an executive officer of the Company to the effect
that all conditions to the delivery of such Draw Down Notice shall have been
satisfied as at the date of such certificate (which certificate shall not be
required if the foregoing representations shall be set forth in the Draw Down
Notice).

(b) The Company’s obligation to issue any Draw Down Shares shall be conditional
upon the delivery of a certificate to the Company from an officer of the
Investor certifying that all of the representations and warranties of the
Investor contained in the Regulation S Certificate are true and correct as of
the date of any payment by the Investor in respect of an Investment Amount,
which certificate shall be delivered to the Company on or before the issuance of
any Draw Down Shares.

SECTION 6.04. DRAW DOWN CANCELLATION.

(a) Mechanics of Draw Down Cancellation. The Company can cancel the Draw Down (a
"Draw Down Cancellation") within 5 business days by delivering written notice to
the Investor specifying the reasons therefor (the "Draw Down Cancellation
Notice"), by facsimile (simultaneously sent by e-mail and with telephonic advice
of the sending (which requirement will be deemed satisfied by leaving of
recorded message)). The Draw Down Cancellation Notice shall be deemed delivered
on (i) the Trading Day it is received by facsimile or otherwise by the Investor
if such notice is received prior to 9:30 a.m., New York City time, or (ii) the
immediately succeeding Trading Day if it is received by facsimile or otherwise
after 9:30 a.m., New York City time, on a Trading Day, or at any time on a day
which is not a Trading Day. No Draw Down Cancellation Notice may be deemed
delivered on a day that is not a Trading Day. "Draw Down Cancellation Date"
shall be the date the Draw Down Cancellation Notice is deemed delivered pursuant
to the preceding sentence.

(b) Effect of Draw Down Cancellation. Anytime a Draw Down Cancellation Notice is
delivered to the Investor, such Draw Down shall remain effective as to the
portion of the Investment Amount not canceled pursuant to the preceding
sentence.

ARTICLE VII – TERMINATION

SECTION 7.01. TERM; TERMINATION BY MUTUAL CONSENT.

Subject to the provisions of Section 7.02, the term of this Agreement shall run
until the end of the Commitment Period; provided that the right of the Company
to effect any Draw Downs

--------------------------------------------------------------------------------

- 17 -

under this Agreement may be terminated at any time by mutual consent of the
parties. Notwithstanding the foregoing, the Company may terminate this Agreement
at any time.

SECTION 7.02. TERMINATION BY THE INVESTOR.

Subject to any cure periods, the Investor may terminate the right of the Company
to effect any Draw Downs under this Agreement upon ten (10) Trading Day's notice
if any of the following events (each, an "Event of Default") shall occur:

(a) The Company fails to fulfill its obligations pursuant to this Agreement (or
makes any announcement, statement or threat that it does not intend to honor the
obligations described in this paragraph), and any such failure shall continue
uncured (or any announcement, statement or threat not to honor its obligations
shall not be rescinded in writing) for five (5) days after the Company shall
have been notified thereof in writing by the Investor;

(b) Bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company or any subsidiary of the
Company;

(c) The Company shall fail to maintain the listing of the Common Stock on a
Principal Market or trading in such Common Stock shall otherwise be halted or
suspended for a period of ten (10) consecutive Trading Days;

(d) The sale, conveyance or disposition of all or substantially all of the
assets of the Company, the effectuation by the Company of a transaction or
series of related transactions in which more than 50% of the voting power of the
Company is disposed of, or the consolidation, merger or other business
combination of the Company with or into any other Person or Persons when the
Company is not the survivor; or

(e) If there has been a material breach by the Company of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of the Company that is not cured by the Company, to the reasonable
satisfaction of the Investor, within thirty (30) business days after notice of
such breach is given by the Investor (except that no cure period will be
provided for a breach by the Company that by its nature cannot be cured).

ARTICLE VIII – NON-DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION

SECTION 8.01. NON-DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION.

(a) The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information to the Investor, unless prior to
disclosure of such information the Company identifies such information as being
material non-public information and provides the Investor and its advisors and
representatives with the opportunity to accept or refuse to accept such material
non-public information for review.

(b) The Company acknowledges and understands that the Investor is entering into
this Agreement at the request of the Company and in good faith reliance on (i)
the Company's representation set forth in this Agreement that neither it nor its
agents have disclosed to the

--------------------------------------------------------------------------------

- 18 -

Investor any material non-public information; and (ii) the Company's covenant
set forth in this Agreement that if the Company comes into possession of any
material non-public information, the Company shall make full and complete public
disclosure of such information in accordance with all applicable securities
laws.

(c) Nothing herein shall require the Company to disclose material non-public
information to the Investor or its advisors or representatives, and the Company
represents that it does not disseminate material non-public information to any
investors who purchase stock in the Company in a public offering, to money
managers or to securities analysts; provided, however, that notwithstanding
anything herein to the contrary, the Company will, as hereinabove provided,
immediately notify the Investor and its advisors and representatives and, if
any, underwriters, of the existence of any event or circumstance (without any
obligation to disclose the specific event or circumstance) of which it becomes
aware, constituting material non-public information (whether or not requested of
the Company specifically or generally during the course of due diligence by such
persons or entities), which, if not disclosed in the prospectus included in the
Registration Statement would cause such prospectus to include a material
misstatement or to omit a material fact required to be stated therein in order
to make the statements therein, in light of the circumstances in which they were
made, not misleading.

ARTICLE IX - MISCELLANEOUS

SECTION 9.01. EXPENSES.

The Investor acknowledges and agrees that all costs and expenses incurred by the
Investor (including any fees and disbursements of any special counsel retained
by the Investor) relating to the purchase of the Shares shall be borne by the
Investor.

SECTION 9.02. NOTICES.

All notices, demands, requests, consents, approvals or other communications
required or permitted to be given hereunder or that are given with respect to
this Agreement shall be in writing and shall be personally served or deposited
in the mail, registered or certified, return receipt requested, postage prepaid
or delivered by reputable air courier service with charges prepaid, or
transmitted by hand delivery, telegram, telex or facsimile, addressed as set
forth below, or to such other address as such party shall have specified most
recently by written notice:

(a) if to the Company, to:

  Pantera Petroleum, Inc.   111 Congress Ave, Suite 400   Austin, TX, USA 78701
  Attention: Chris Metcalf   Facsimile No.: (512) 391-3869   Email:
cmetcalf@panterapetroleum.com

With copies (which shall not constitute notice) to:

--------------------------------------------------------------------------------

- 19 -

Clark Wilson LLP

  800 - 885 W Georgia Street

Vancouver, BC, Canada V6C 3H1
Attention: Virgil Hlus
Facsimile No.: 604.687.6314
Email: vzh@cwilson.com

    (b) if to the Investor,    

FTS Financial Investments Ltd.
Seefeldstrasse 69
8008 Zurich
Switzerland
Attention: Roger Knox
Facsimile No.: +41(0)434883500

Notice shall be deemed given on the date of service or transmission if
personally served or transmitted by telegram, telex or facsimile. Notice
otherwise sent as provided herein shall be deemed given on the third business
day following the date mailed or on the next business day following delivery of
such notice to a reputable air courier service.

SECTION 9.03. ENTIRE AGREEMENT.

This Agreement (together with the other Transaction Documents and all other
documents delivered pursuant hereto and thereto) constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written, with respect to the subject matter hereof.

SECTION 9.04. AMENDMENT AND WAIVER.

This Agreement may not be amended, modified, supplemented, restated or waived
except by a writing executed by the party against which such amendment,
modification or waiver is sought to been enforced. Waivers may be made in
advance or after the right waived has arisen or the breach or default waived has
occurred. Any waiver may be conditional. No waiver of any breach of any
agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

SECTION 9.05. ASSIGNMENT; NO THIRD PARTY BENEFICIARIES.

This Agreement and the rights, duties and obligations hereunder may not be
assigned or delegated by the Company or the Investor. Any purported assignment
or delegation of rights, duties or obligations hereunder made without the prior
written consent of the other party hereto shall be void and of no effect. This
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the parties and their respective successors. This

--------------------------------------------------------------------------------

- 20 -

Agreement is not intended to confer any rights or benefits on any Persons other
than as set forth above.

SECTION 9.06. SEVERABILITY.

This Agreement shall be deemed severable, and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
and be valid and enforceable.

SECTION 9.07. FURTHER ASSURANCES.

Each party hereto, upon the request of any other party hereto, shall do all such
further acts and execute, acknowledge and deliver all such further instruments
and documents as may be necessary or desirable to carry out the transactions
contemplated by this Agreement.

SECTION 9.08. TITLES AND HEADINGS.

Titles, captions and headings of the sections of this Agreement are for
convenience of reference only and shall not affect the construction of any
provision of this Agreement.

SECTION 9.09. GOVERNING LAW; SUBMISSION TO JURISDICTION; ETC.

This Agreement and the rights and obligations of the parties hereto shall be
governed by and construed and interpreted in accordance with the laws of the
State of Nevada, without regard to principles of conflict of laws. In the event
of a dispute involving litigation, the parties agree that the venue for
resolution of such dispute shall be in the State of Nevada. The parties waive
the right to trial by jury.

SECTION 9.10. COUNTERPARTS.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, all of which taken together shall constitute one and the same
instrument.

SECTION 9.11. ADJUSTMENTS FOR STOCK SPLITS, ETC.

The Maximum Share Amount and the price per share as set forth in Section 2.01(b)
hereof shall be equitably adjusted to reflect stock splits, stock dividends,
reverse stock splits and similar events.

--------------------------------------------------------------------------------

- 21 -

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.

PANTERA PETROLEUM INC.

By: /s/ Chris Metcalf     Name: Chris Metcalf     Title: President and CEO  

FTS FINANCIAL INVESTMENTS LTD.

By: /s/ R. Nox     Name: R. Nox     Title: Managing Director  


--------------------------------------------------------------------------------

- 22 -

EXHIBIT A

PANTERA PETROLEUM

DRAW DOWN NOTICE

[Date]   FTS FINANCIAL INVESTMENTS LTD. Seefeldstrasse 69 8008 Zurich
Switzerland Attention: Roger Knox Facsimile No.: +41(0)434883500

Reference is made to the Equity Financing Agreement between Pantera Petroleum,
Inc. (the "Company") and FTS Financial Investments Ltd. dated as of February 12,
2007. The Company confirms that all conditions to the delivery of this Draw Down
Notice are satisfied as of the date hereof.

Effective Date of Delivery of Draw Down Notice (determined pursuant to Section
2.03(b)): ____________.

Draw Down Amount (not to exceed Maximum Draw Down Amount): ______________.

Draw Down Amount Price per Share ______________.

Draw Down Amount to Date (excluding amount in current Draw Down Notice):
________________________.

PANTERA PETROLEUM INC.

By:     Name:     Title:  


--------------------------------------------------------------------------------

- 23 -

SCHEDULE A

FORM OF WARRANT

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
NONE OF THE SECURITIES, NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE, HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.

Warrant No. ___________

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 4:00pm (PACIFIC TIME) ON ____________________ , ________.

SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF

PANTERA PETROLEUM INC.

     THIS IS TO CERTIFY THAT _____________________, (the "Holder") of
________________, has the right to purchase, upon and subject to the terms and
conditions hereinafter referred to, up to _______________ fully paid and
non-assessable common shares (the "Shares") in the capital of Pantera Petroleum
Inc. (hereinafter called the "Company") on or before 4:00 p.m. (Pacific time) on
____________________, ________ (the "Expiry Date") at a price per Share of US$
___________ (the "Exercise Price") on the terms and conditions attached hereto
as Appendix A (the "Terms and Conditions").

  1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE. THIS
CERTIFICATE REPRESENTS __________________ WARRANTS.

        2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

        3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

     IN WITNESS WHEREOF the Company has executed this Warrant Certificate this
________ day of ______________, ________.

PANTERA PETROLEUM INC.

Per:     Authorized Signatory  


--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS dated _________________, _______, attached to the Warrants
issued by Pantera Petroleum Inc.

INTERPRETATION

1.1 Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

"Company" means Pantera Petroleum Inc. until a successor corporation will have
become such as a result of consolidation, amalgamation or merger with or into
any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter "Company" will
mean such successor corporation;

        (b)

"Company's Auditors" means an independent firm of accountants duly appointed as
auditors of the Company;

        (c)

"Director" means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

        (d)

"herein", "hereby" and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
"Article" and "Section," followed by a number refer to the specified Article or
Section of these Terms and Conditions;

        (e)

"person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (f)

"shares" means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

        (g)

"Warrant Holders" or "Holders" means the holders of the Warrants; and

        (h)

"Warrants" means the warrants of the Company issued and presently authorized and
for the time being outstanding.


1.2 Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3 Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4 Applicable Law

The Warrant and the terms hereof are governed by the laws of the
______________________. The Holder, in its personal or corporate capacity and,
if applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the
_______________________.

--------------------------------------------------------------------------------

- 2 -

2.

ISSUE OF WARRANTS

    2.1

Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2 Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3

Issue in substitution for Lost Warrants

      (a)

In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

      (b)

The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.


2.4 Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.

3.

NOTICE

    3.1

Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder's Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

3.2 Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other

--------------------------------------------------------------------------------

- 3 -

electronic communication, on successful transmission, or, if delivered, on
delivery; but if at the time or mailing or between the time of mailing and the
third business day thereafter there is a strike, lockout, or other labour
disturbance affecting postal service, then the notice will not be effectively
given until actually delivered:

  Pantera Petroleum Inc.   111 Congress Avenue, Suite 400   Austin, Texas 78701
      Attention: President   Fax No. (512) 391-3869       with a copy, which
shall not constitute notice, to:       Clark Wilson LLP   Barristers and
Solicitors   800 – 885 West Georgia Street   Vancouver, British Columbia  
Canada V6C 3H1       Attention: Virgil Z. Hlus   Fax: (604) 687-6314


4.

EXERCISE OF WARRANTS

    4.1

Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to the Company for the purchase price applicable at
the time of surrender in respect of the shares subscribed for in lawful money of
the United States of America, to the Company at the address set forth in, or
from time to time specified by the Company pursuant to, Section 3.2.

4.2

Effect of Exercise of Warrants

      (a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

      (b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.


4.3 Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

--------------------------------------------------------------------------------

- 4 -

4.4 Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5 Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6 Time of Essence

Time will be of the essence hereof.

4.7 Subscription Price

Each Warrant is exercisable at a price per share (the "Exercise Price") of
US$__________ . One (1) Warrant and the Exercise Price are required to subscribe
for each share during the term of the Warrants.

4.8

Adjustment of Exercise Price

        (a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

        (i)

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

        (ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a "Reorganization"), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company's resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

       

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

       

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).

        (b)

The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.


--------------------------------------------------------------------------------

- 5 -

4.9 Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company's Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.

5.

WAIVER OF CERTAIN RIGHTS

    5.1

Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

6.

MODIFICATION OF TERMS, ETC.

    6.1

Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

6.2 Warrants Not Transferable

The Warrant and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

  PANTERA PETROLEUM INC.               Per:     Authorized Signatory


--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

TO: Pantera Petroleum Inc.   111 Congress Avenue, Suite 400   Austin, Texas
78701  

The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the "Shares") of Pantera Petroleum Inc. (the "Company") pursuant
to the within Warrants at US$_________ per Share on the terms specified in the
said Warrants. This subscription is accompanied by a certified cheque or bank
draft payable to or to the order of the Company for the whole amount of the
purchase price of the Shares.

The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in the Equity Financing
Agreement and the Regulation S Certificate (as defined in the Equity Financing
Agreement) between the Company and the undersigned pursuant to which these
Warrants were issued are true and accurate.

The undersigned hereby directs that the Shares be registered as follows:

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES                                
            TOTAL:    

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________day of __________________, ______.

In the presence of:

      Signature of Witness   Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)       Address          

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign. In the
case of persons signing by agent or attorney or by personal representative(s),
the authority of such agent, attorney or representative(s) to sign must be
proven to the satisfaction of the Company. If the Warrant certificate and the
form of subscription are being forwarded by mail, registered mail must be
employed.

--------------------------------------------------------------------------------

SCHEDULE B

CERTIFICATE OF NON-U.S. SHAREHOLDER

In connection with the issuance of Common Shares and Warrants, pursuant to the
Equity Financing Agreement (the “Agreement”) dated February 12, 2008 between
Pantera Petroleum Inc. (the “Company”) and FTS Financial Investments Ltd.
Capitalized terms used but not otherwise defined in this Certificate shall have
the meanings given to such terms in the Agreement. The undersigned hereby
agrees, acknowledges, represents and warrants that:

     1. the undersigned is not a “U.S. Person” as such term is defined by Rule
902 of Regulation S under the United States Securities Act of 1933, as amended
(“U.S. Securities Act”) (the definition of which includes, but is not limited
to, an individual resident in the U.S. and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);

     2. none of the Common Shares or the Warrants (the Common Shares and the
Warrants collectively referred to as, the “Securities”) have been or will be
registered under the U.S. Securities Act, or under any state securities or “blue
sky” laws of any state of the United States, and may not be offered or sold in
the United States or, directly or indirectly, to U.S. Persons, as that term is
defined in Regulation S, except in accordance with the provisions of Regulation
S or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

     3. the undersigned understands and agrees that offers and sales of any of
the Securities prior to the expiration of a period of one year after the date of
original issuance of the Securities, or such other period as securities
legislation may prescribe (the one year, or such other, period hereinafter
referred to as the “Distribution Compliance Period”) shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the U.S. Securities Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
U.S. Securities Act or an exemption therefrom and in each case only in
accordance with applicable state and foreign securities laws;

     4. the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Securities unless such transactions are in
compliance with the provisions of the U.S. Securities Act and in each case only
in accordance with applicable state securities laws;

     5. the undersigned is acquiring the Securities for investment only and not
with a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons;

     6. the undersigned has not acquired the Securities as a result of, and will
not itself engage in, any directed selling efforts (as defined in Regulation S
under the U.S. Securities Act) in the United States in respect of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the undersigned may sell or otherwise dispose of the Securities pursuant to
registration thereof under the U.S. Securities Act and any applicable state and
provincial securities laws or under an exemption from such registration
requirements;

     7. the statutory and regulatory basis for the exemption claimed for the
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act or any applicable state and
provincial securities laws;

--------------------------------------------------------------------------------

     8. the Company has not undertaken, and will have no obligation, to register
any of the Securities under the U.S. Securities Act;

     9. the Company is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the undersigned
contained in the Agreement and this Certificate, and the undersigned will hold
harmless the Company from any loss or damage either one may suffer as a result
of any such acknowledgements, agreements, representations and/or warranties made
by the undersigned not being true and correct;

     10. the undersigned has been advised to consult its own respective legal,
tax and other advisors with respect to the merits and risks of an investment in
the Securities and, with respect to applicable resale restrictions, is solely
responsible (and the Company is not in any way responsible) for compliance with
applicable resale restrictions;

     11. the undersigned and the undersigned’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the acquisition of the Securities under the Agreement, and to
obtain additional information, to the extent possessed or obtainable by the
Company without unreasonable effort or expense;

     12. the books and records of the Company were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Securities under the Agreement have been made available for inspection by
the undersigned, the undersigned’s attorney and/or advisor(s);

     13. the undersigned:

(a)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities;

    (b)

the undersigned is acquiring the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Securities
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

    (c)

the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Securities; and

    (d)

the acquisition of the Securities by the undersigned does not trigger:

    (i)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

    (ii)

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and

   

the undersigned will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 13(c) and 13(d) above to
the satisfaction of the Company, acting reasonably;

     14. the undersigned (i) is able to fend for itself in connection with the
acquisition of the Securities; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities; and (iii) has the ability to bear the

--------------------------------------------------------------------------------

economic risks of its prospective investment and can afford the complete loss of
such investment;

     15. the undersigned is not aware of any advertisement of any of the
Securities and is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

     16. except as set out in the Agreement, no Person has made to the
undersigned any written or oral representations:

(a)

that any Person will resell or repurchase any of the Securities;

    (b)

that any Person will refund the purchase price of any of the Securities;

    (c)

as to the future price or value of any of the Securities; or

    (d)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
Common Shares on the OTC Bulletin Board;

     17. none of the Securities are listed on any stock exchange or automated
dealer quotation system and, no representation has been made to the undersigned
that any of the Securities will become listed on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the Common Shares on the OTC Bulletin Board;

     18. the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Securities as principal for their
own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other Person has a direct or indirect beneficial interest in the Securities;

     19. neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Securities;

     20. the Securities are not being acquired, directly or indirectly, for the
account or benefit of a U.S. Person or a Person in the United States;

     21. the undersigned acknowledges and agrees that the Company shall refuse
to register any transfer of the Securities not made in accordance with the
provisions of Regulation S, pursuant to registration under the U.S. Securities
Act, or pursuant to an available exemption from registration under the U.S.
Securities Act;

     22. the undersigned understands and agrees that the Securities will bear
the following legend:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT,

--------------------------------------------------------------------------------

PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”;

     23. the address of the undersigned included herein is the sole address of
the undersigned as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

FTS FINANCIAL INVESTMENTS LTD.

   Per:  /s/ R. Nox Date: February 12, 2008     Signature               R. Nox  
    Print Name               Director       Title (if applicable)              
Seefeld Strasse 69, 8008 Zurich       Address               Switzerland  


--------------------------------------------------------------------------------